Citation Nr: 0912202	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  04-06 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hearing loss, to 
include as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran retired in November 1971 after approximately 20 
years of active military service.

This matter comes before the Board of Veterans' Affairs 
(Board) on remand from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina that denied service connection 
for bilateral hearing loss to include as secondary to 
service-connected tinnitus.

This appeal was last before the Board in April 2007 and was 
remanded for further development.  The development has been 
completed and the case has been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

Bilateral hearing loss was initially documented many years 
after service, and the preponderance of the evidence 
indicates that the disability is not related to service or a 
service-connected disability.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by service, 
and is not proximately due to, the result of or aggravated by 
service-connected tinnitus.  38 C.F.R. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain. Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: (1) veteran 
status, (2) existence of a disability, (3) a connection 
between a veteran's service and the disability, (4) degree of 
disability, (5) and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders at 881.

In this case, in a July 2003 letter, issued prior to the 
decision on appeal, and in an August 2005 letter, notice was 
provided to the Veteran regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the Veteran, 
and the types of evidence that will be obtained by VA.  A 
March 2006 letter also provided the Veteran with notice of 
the information and evidence needed to establish a disability 
rating and an effective date for his claimed disability.  
This claim was last adjudicated in January 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, private medical records, VA treatment 
records and VA examination reports. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Veteran has 
been an active participant in the claims process by providing 
evidence and statements in support of his claim.  Thus, he 
has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  See Sanders 
at 881.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess at 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned. 38 C.F.R. § 
3.303(b). Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service. 38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

With regard to hearing loss, 38 C.F.R. § 3.385 defines what 
constitutes the current existence of a hearing loss 
disability.  For service connection, it is not required that 
a hearing loss disability by the standards of 38 C.F.R. 
§ 3.385 be demonstrated during service, although a hearing 
loss disability by such standards must be currently present, 
and service connection is possible if a current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2008).



A.  Secondary Service Connection

The Veteran was granted service connected for tinnitus, 
evaluated as 10 percent disabling, in June 1998.  He contends 
his current bilateral hearing loss is secondary to his 
service-connected tinnitus.

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 
7 Vet. App. 439 (1995), the Court held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service- connected condition, a veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  The Board notes that effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended; however, 
under the facts of this case the regulatory change does not 
impact the outcome of the appeal

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).  

The Veteran was afforded a VA auditory examination in 
December 2008.  The Veteran indicated to the examiner that 
his tinnitus occurs daily and can last from minutes to at 
least an hour per occurrence.  After a review of the claims 
folder and audiometric testing, the examiner diagnosed the 
Veteran with sensorineural hearing loss bilaterally and 
subjective tinnitus bilaterally.  The examiner noted that it 
was as likely as not that the Veteran's tinnitus was a 
symptom associated with his hearing loss.  However, the 
examiner then specifically addressed the Veteran's secondary 
service-connection claim by stating that the Veteran's 
tinnitus did not cause or permanently aggravate his bilateral 
hearing loss.  The examiner explained that tinnitus is a 
symptom, not a disease; and, as such did not cause hearing 
loss.  In fact, the examiner explained, that hearing loss 
often, but not always, resulted in tinnitus, and not the 
other way around.

The December 2008 VA audiometric examination is the only 
medical evidence that directly addressed the Veteran's 
contention of secondary service connection and it directly 
refuted it.  Though the Veteran contends that his tinnitus 
caused his hearing loss, this is not a matter which can be 
resolved by lay observation.  When the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized training and knowledge are 
competent to render such an opinion.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As the Veteran is a lay person, his opinion 
as to the etiology of his hearing loss is not competent 
medical evidence.

In summary, the Board finds that probative medical evidence 
fails to indicate that the Veteran's current bilateral 
hearing loss is due to or aggravated by his service-connected 
tinnitus.

B.  Direct Service Connection

Though the Veteran is not entitled to service connection for 
bilateral hearing loss as due to or aggravated by his 
service-connected tinnitus, the Board must also review the 
evidence to see if the Veteran is entitled to direct or 
presumptive service connection for his bilateral hearing 
loss.  As the Veteran is service connected for tinnitus, the 
Veteran's history of military noise exposure is already 
confirmed.  

Where a veteran who served for ninety days or more develops 
hearing loss of the sensorineural type to a degree of 10 
percent or more within one year from separation from service, 
service connection may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment records do not show 
complaints, findings, or diagnoses of hearing loss.  Also, 
evaluations from November 1955 to April 1971 reflect hearing 
within normal limits.  While there are some individual pure 
tone thresholds of 25 decibels intermittently noted in 
varying frequencies from 500 through 4000 Hertz throughout 
the years, the last finding of such was in April 1965, with 
all subsequent tests revealing puretone thresholds in 
frequencies between 500 and 4000 Hertz of 15 decibels or 
less.   

Significantly, the Veteran's April 1971 retirement audiometry 
testing showed puretone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
0
LEFT
0
0
5
5
0

These thresholds show hearing within normal limits upon 
retirement.  The record fails to show findings of hearing 
loss in the year after the Veteran's 20-year period of 
service, or for many years thereafter.  In this regard, the 
Board finds that the Veteran is not entitled to presumptive 
service connection for his bilateral hearing loss.

In fact, the earliest medical record regarding the Veteran's 
hearing loss is reflected in a May 1982 private treatment 
report, which states that the Veteran "may have some high 
frequency hearing loss."  However, no puretone threshold 
results are given.  The earliest audiometry testing results 
available for the Veteran post-service are from May 1987, 
where audiometry testing showed puretone thresholds, in 
decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
20
25
30
LEFT
10
5
30
35
30

The examiner interpreted the findings to show that the 
Veteran had mild to moderate hearing loss in his left ear and 
mild hearing loss in his right ear.  The examiner also noted 
the Veteran did not complain of tinnitus.  Based on these 
results the Veteran had hearing loss disability in his left 
ear, as defined by 38 C.F.R. § 3.385 standards.

The next earliest records regarding the Veteran's hearing 
loss are from VA treatment records from 2002.  The Veteran 
described his ears as feeling "stopped up" for six months 
following a long flight.  The VA physician noted that an 
audiogram showed high frequency sensorineural hearing loss 
with no conductive component and negative pressures on 
tympanogram, and assessed the Veteran with having Eustachian 
tube dysfunction and perforation secondary to septoplasty-
asymptomatic.  

In January 2003 the Veteran underwent a bilateral myringotomy 
due to his Eustachian tube dysfunction.  A June 2003 follow-
up note indicated that the Veteran would be molded and fitted 
for hearing aids.  The examiner at that time noted that an 
audiometric examination showed no conditional loss but did 
show bilateral sensorineural hearing loss in high 
frequencies.  In June 2005 the Veteran complained of 
decreased hearing, especially in his right ear, and a hearing 
evaluation was interpreted to show mixed hearing loss in his 
right ear; a tube was then placed in his right ear.

It appears that in November 2005 the Veteran was afforded two 
VA audiometric examinations; one examination was transcribed 
in December 2005 and the second in March 2006.  Both 
examiners reviewed the Veteran's claims folder and performed 
audiometric tests.  Both examinations showed that the Veteran 
had bilateral hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  

The December 2005 VA examiner noted that the Veteran had 
negative pressure tympanograms bilaterally.  She also noted 
that the Veteran had mild to profound sensorineural hearing 
loss in the right ear and mild to severe sensorineural 
hearing loss in the left ear.  This examiner found that it 
was less likely as not that the Veteran's hearing loss was 
caused by or the result of military service.  Her rationale 
was that the Veteran's retirement physical showed hearing 
thresholds within normal limits in both ears.

The March 2006 VA examiner noted that the Veteran's 
tympanograms showed significant negative middle ear pressure 
and were consistent with a diagnosis of Eustachian tube 
dysfunction.  The Veteran had mild to severe sensorineural 
hearing loss in the right, and mild to moderate sensorineural 
hearing loss on the left.  The examiner opined that the 
Veteran's hearing loss was less likely as not (less than a 
50/50 probability) causally related to his military service.  
The examiner explained that the Veteran's April 1971 
discharge/retirement examination showed the Veteran had 
hearing within normal limits, and that the Veteran did not 
complain of hearing loss within one year of retirement.  The 
examiner noted that they were not aware of compelling studies 
or consistent evidence that show that hearing can be normal 
at discharge, appear many years later, and be causally 
related to military service.  She stated that hair cell 
studies show that physiological changes due to noise are 
expressed within hours or days of injury. She further noted 
that noise induced hearing loss is considered to be an 
occupational injury, not a disease, such that the damage to 
the inner ear appears instantaneously or within a few weeks 
of exposure.   a study which stated that it is difficult to 
distinguish hearing losses caused by noise exposure and 
hearing loss caused by aging or other progressive inner ear 
diseases.  

In support of the Veteran's claim for service connection for 
his bilateral hearing loss, the Veteran submitted private 
treatment records from May 2006 to November 2007.  A May 2006 
report revealed that the Veteran was seen in 2002 for chronic 
Eustachian tube dysfunction, with "moderate to severe high 
frequency sensorineural hearing loss attributed to noise 
exposure in the military."  The physician's impression on 
examination was that the Veteran had mixed hearing loss, 
consistent with a combination of noise-induced hearing loss, 
presbycusis (age-related hearing loss), and middle ear 
effusions/negative pressure secondary to Eustachian tube 
dysfunction.  In July 2006 the private physician noted that 
the Veteran had resolution of the air bone gap due to 
ventilation tube placement, and that he was then left with 
"residual, notched, symmetric, high frequency sensorineural 
hearing loss that was moderate to severe."  The physician 
opined that because the Veteran had no other history of noise 
exposure, no toxic exposure, and no family history of hearing 
loss that the Veteran's hearing loss was attributable to his 
noise exposure while serving in the Air Force.  Records 
contained in the claims folder show that the Veteran 
continued to have treatment by the private physician for his 
Eustachian tube dysfunction until November 2007.

The Veteran was afforded another VA examination in December 
2006 where the Veteran's claims file was reviewed and it was 
noted the Veteran wore hearing aids and had a history of 
middle ear disease.  Audiometry testing showed that the 
Veteran had bilateral hearing loss at levels that would 
indicate a disability as defined by 38 C.F.R. § 3.385.  The 
examiner found that the Veteran had normal to severe 
sensorineural hearing loss in his right ear and normal to 
moderately severe sensorineural hearing loss in his left ear.  
The examiner opined that the Veteran's current bilateral 
hearing loss was not caused by or a result of military 
service or acoustic trauma while in the military.  The 
examiner's rational was that the Veteran's audiogram at 
retirement showed normal hearing bilaterally.  The examiner 
further opined that the Veteran's current hearing loss is 
most likely secondary to presbycusis (age-related hearing 
loss).

As noted above, the Veteran was afforded a VA examination in 
December 2008.  Along with noting that the Veteran's hearing 
loss was not due to or aggravated by his service-connected 
tinnitus, the examiner noted that the Veteran did not 
complain of hearing loss during service or within one year 
after retirement and that the Veteran's hearing was within 
normal limits on his retirement examination.  The examiner 
also reviewed the statements of the Veteran's private 
physician from May and July 2006, and noted that the private 
physician did not have the opportunity to review the 
Veteran's claims folder and note his service audiometric 
evaluations.  The examiner quoted a study on military noise 
exposure, which noted that in cases where entrance and 
separation audiograms and such tests were normal, there was 
no scientific basis for concluding that hearing loss that 
many years later is causally related to military service.  

The claims folder contains conflicting medical opinions with 
regard to the matter of whether the Veteran's hearing loss is 
the result of his military service.  The Board is required to 
weigh the credibility and probative value of these opinions, 
and in so doing, the Board may favor one medical opinion over 
the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The 
Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).

The Board accords greater evidentiary weight to the December 
2005, March 2006, December 2006, and December 2008 VA 
examiners' opinions.  While the Veteran's private physician 
may believe there is a causal relationship between the 
Veteran's hearing loss and his service, the Veteran was 
afforded several thorough VA audiological examinations, which 
included access to and a review of the Veteran's claims 
folder, and each of those examiners found no such 
relationship.  

The private physician noted that Veteran was seen in 2002 for 
chronic Eustachian tube dysfunction and high frequency 
sensorineural hearing loss attributed to noise exposure in 
the military, but he did not note objective findings to 
support this nexus.  In July 2006 the private physician 
provided the rationale for his opinion that the Veteran's 
bilateral hearing loss is attributable to service by noting 
in the negative that there does not appear to be another 
reason for the Veteran to have hearing loss (no family 
history, no toxic exposure, no other history of noise 
exposure).  Whereas the VA examiners' opinions are based on a 
clinical examination of the Veteran and on a review of his 
claims folder, which showed a normal audiogram in 1971, the 
private physician was limited to his clinical impressions 
while treating the Veteran for Eustachian tube dysfunction.  
Also, while the physician gives the opinion that the 
Veteran's hearing loss should be considered "100% service 
connected" in July 2006, he did note in May 2006 that the 
Veteran's mixed hearing loss is consistent with noise induced 
hearing loss, presbycusis, and middle ear effusions secondary 
to his Eustachian tube dysfunction.  In his July 2006 
opinion, the private physician reported no clinical findings 
in support of his opinion and did not address his previous 
note that there were several factors involved in the 
Veteran's hearing loss, nor was there any indication he 
reviewed the in-service audiograms reflecting normal hearing 
at service discharge.  In contrast, the opinions of the VA 
examiners were based on a review of the entire claims folder, 
including service audiometry evaluations and VA treatment 
records for the Veteran's hearing loss, and referred to a 
relevant medical study.  For these reasons, the Board finds 
the VA examiners' opinions are entitled to greater probative 
weight.

Due to the almost 11-year gap in time from the Veteran's 
retirement to his first complaint of hearing loss on record, 
the 17-year gap in time between the Veteran's normal 
retirement audiometry evaluation and the first puretone 
threshold record of the Veteran's hearing loss, and the more 
probative opinions of the VA examiners that the Veteran's 
hearing loss is not related to his service, the Board finds 
that the preponderance of the evidence is against a finding 
of service connection for hearing loss on a direct basis.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the reasons set forth above, the claim for service 
connection for hearing loss on a direct, presumptive, or 
secondary basis is denied. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


